Exhibit 10.(a)

ELEVENTH AMENDMENT TO THE

FIRST AMENDED AND RESTATED

AGREEMENT OF LIMITED PARTNERSHIP OF

SAUL HOLDINGS LIMITED PARTNERSHIP

THIS ELEVENTH AMENDMENT TO THE FIRST AMENDED AND RESTATED AGREEMENT OF LIMITED
PARTNERSHIP OF SAUL HOLDINGS LIMITED PARTNERSHIP (this “Eleventh Amendment”),
dated as of September 23, 2011, is entered into by the undersigned parties.

W I T N E S S E T H:

WHEREAS, Saul Holdings Limited Partnership (the “Partnership”) was formed as a
Maryland limited partnership pursuant to that certain Certificate of Limited
Partnership dated June 16, 1993 and filed on June 16, 1993 among the partnership
records of the Maryland State Department of Assessments and Taxation, and that
certain Agreement of Limited Partnership dated June 16, 1993 (the “Original
Agreement”);

WHEREAS, the Original Agreement was amended and restated in its entirety by that
certain First Amended and Restated Agreement of Limited Partnership of the
Partnership dated August 26, 1993, which was further amended by that certain
First Amendment dated August 26, 1993, by that certain Second Amendment dated
March 31, 1994, by that certain Third Amendment dated July 21, 1994, by that
certain Fourth Amendment dated December 1, 1996, by that certain Fifth Amendment
dated July 6, 2000, by that certain Sixth Amendment dated November 5, 2003, by
that certain Seventh Amendment dated November 26, 2003 , by that certain Eighth
Amendment dated December 31, 2007, by that certain Ninth Amendment dated
March 27, 2008 and by that Tenth Amendment dated April 4, 2008 (as amended, the
“Agreement”);

WHEREAS, pursuant to that certain agreement, dated August 9, 2011 (the “Purchase
Agreement”), among the Company, Saul Centers Inc. (“Saul Centers”) and B.F. Saul
Real Estate Investment Trust (“Saul Trust”), the Company agreed to sell a number
of units of limited partnership interests in the Company (“Units”) to Saul
Trust, or an affiliate thereof;

WHEREAS, Saul Trust, by an agreement, dated September 23, 2011 (the “Assignment
Agreement”) and in accordance with the terms of the Purchase Agreement, assigned
its right to acquire 1,497,814 Units to SHLP Unit Acquisition Corp., a wholly
owned subsidiary of Saul Trust;

WHEREAS, the undersigned parties, constituting all of the Partners of the
Partnership, desire to amend the Agreement to give effect to the Purchase
Agreement, the Assignment Agreement and the transactions contemplated
thereunder.

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt, adequacy and
sufficiency of which are hereby acknowledged, the undersigned parties, intending
legally to be bound, hereby agree as follows:



--------------------------------------------------------------------------------

Exhibit 10.(a)

 

  1. The Exhibit A attached to the Agreement is hereby deleted in its entirety
and replaced by the Exhibit A attached hereto.

 

  2. The Section 8.6.A is hereby amended by inserting “; provided, however, that
with respect to those 1,497,814 Partnership Units issued to and in the name of
SHLP Acquisition Corp., a Maryland corporation and wholly owned subsidiary of
Saul Trust, pursuant to that certain purchase agreement, dated August 9, 2011,
among the Partnership, Saul Centers, Inc. and Saul Trust, and that certain
assignment agreement, dated September 23, 2011, between Saul Trust and SHLP
Acquisition Corp., any Limited Partner that is a member of the Saul Organization
shall not have any such Conversion Right until such time as Saul Centers, Inc.
receives the shareholder approval as is or may be required to authorize such
Conversion Rights” immediately before the punctuation mark at the end of the
first sentence.

 

  3. Except as the context may otherwise require, any terms used in this
Eleventh Amendment that are defined in the Agreement shall have the same meaning
for purposes of this Eleventh Amendment as in the Agreement.

 

  4. Except as specifically amended hereby, the terms, covenants, provisions and
conditions of the Agreement shall remain and continue in full force and effect
and, except as amended hereby, all of the terms, covenants, provisions and
conditions of the Agreement are hereby ratified and confirmed in all respects.

 

  5. This Eleventh Amendment may be executed in counterparts, all of which
together shall constitute one agreement binding on all the parties hereto,
notwithstanding that all such parties are not signatories to the original or the
same counterpart. Each party shall become bound by this Eleventh Amendment
immediately upon affixing its signature hereto.

[Signature Page Follows]



--------------------------------------------------------------------------------

Exhibit 10.(a)

IN WITNESS WHEREOF, the undersigned parties have executed this Eighth Amendment
as of the date first written above.

 

GENERAL PARTNER

SAUL CENTERS, INC.,

a Maryland corporation

By:  

/s/ B. Francis Saul III

  Name: B. Francis Saul III   Title:   President LIMITED PARTNERS

B.F. SAUL REAL ESTATE INVESTMENT TRUST,

a Maryland unincorporated business trust

By:  

/s/ B. Francis Saul III

 

Name: B. Francis Saul III

 

Title:   Senior Vice President

Attest:   /s/ Elizabeth Cook  

Name: Elizabeth Cook

 

Title:   Assistant Secretary

WESTMINSTER INVESTING CORPORATION,

a New York corporation

By:  

/s/ B. Francis Saul III

 

Name: B. Francis Saul III

 

Title:   Senior Vice President

VAN NESS SQUARE CORPORATION,

a Maryland corporation

By:  

/s/ B. Francis Saul III

 

Name: B. Francis Saul III

 

Title:   President



--------------------------------------------------------------------------------

Exhibit 10.(a)

 

DEARBORN, LLC,

A Delaware corporation

By:

 

/s/ B. Francis Saul III

  Name: B. Francis Saul III   Title:   President B.F. SAUL PROPERTY COMPANY
(f/k/a Franklin Property Company), a Maryland corporation

By:

 

/s/ B. Francis Saul III

  Name: B. Francis Saul III   Title:   President

AVENEL EXECUTIVE PARK PHASE II, L.L.C.

a Maryland corporation

By:

 

/s/ B. Francis Saul III

  Name: B. Francis Saul III   Title:   President



--------------------------------------------------------------------------------

Exhibit 10.(a)

Saul Holdings Limited Partnership

EXHIBIT A

 

Ownership of Saul Holdings Limited Partnership

    Ownership as of : 09/23/2011                                                
Common Stock/Units     Series A Preferred Stock     Series B Preferred Stock    
Total Value             %     #     $ Value     #     $ Value     #     $ Value
    %     $ Value  

Saul Centers, Inc.

   
  General
Partner   
       73.44 %      19,121,915      $ 616,299,320        40,000      $
105,280,000        31,731      $ 85,229,869        78.36 %    $ 806,809,189     
 

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

B F Saul Real Estate Investment Trust

   
  Limited
Partner   
       9.80 %      2,550,866        82,214,411                7.98 %     
82,214,411   

Dearborn, LLC

   
  Limited
Partner   
       6.97 %      1,815,922        58,527,166                5.68 %     
58,527,166   

Avenel Executive Park Phase II, LLC

   
  Limited
Partner   
       0.04 %      10,967        353,466                0.03 %      353,466   

SHLP Unit Acquisition Corp

   
  Limited
Partner   
       5.75 %      1,497,814        48,274,545                4.69 %     
48,274,545   

B. F. Saul Property Company

   
  Limited
Partner   
       0.86 %      224,496        7,235,506                0.70 %      7,235,506
  

Westminster Investing Corporation

   
  Limited
Partner   
       0.92 %      240,053        7,736,908                0.75 %      7,736,908
  

Van Ness Square Corporation

   
  Limited
Partner   
       2.21 %      574,111        18,503,598                1.80 %     
18,503,598       

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

Partnership Unit Totals

      26.56 %      6,914,229        222,845,601        0        0        0     
  0        21.64 %      222,845,601       

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

Totals

      100.00 %      26,036,144      $ 839,144,921        40,000      $
105,280,000        31,731      $ 85,229,869        100.00 %    $ 1,029,654,790
      

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

Saul Centers, Inc. closing share price at September 23, 2011

Common stock

    $    32.23   

Series A Preferred stock

    $    26.32   

(depositary share)

 

Series B Preferred stock

    $    26.86   

(depositary share)

 